Citation Nr: 1124952	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-01 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marines Corp from August 1968 to August 1972.  He died in March 2004.  The appellant is his widow.  She appealed to the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied her cause-of-death claim.

In January 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) to provide notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The remand also was to obtain a medical opinion.


FINDINGS OF FACT

1.  The Veteran died in March 2004 at the age of 54.  According to his certificate of death, the immediate causes of death were hemorrhagic shock due to or as a consequence of upper gastrointestinal (GI) bleed (gastric ulcer at gastric bypass site).  Acute myocardial infarction (AMI) and schizophrenia were listed as a significant conditions contributing to his death but not resulting in the underlying cause.


2.  At the time of his death, service connection was in effect for anxiety reaction/major depression, rated 70-percent disabling, lumbosacral strain, rated as 20-percent disabling, bilateral pes planus, rated as 10-percent disabling, and postoperative left varicocele, rated as 0-percent disabling, so noncompensable.  The combined rating for these several service-connected disabilities was 80 percent, and a total disability rating based on individual unemployability (TDIU) also had been established effectively since June 1996.

3.  The greater weight of the relevant and probative evidence does not show a cause-and-effect correlation or substantial or material contribution between a service-connected disability and the onset of these ultimately terminal conditions (including the psychiatric disorders and lumbosacral strain).  These fatal conditions did not initially develop until many years after the Veteran's discharge from the military and were totally unrelated to his service or service-connected disabilities.


CONCLUSION OF LAW

The Veteran's death was not due to disability incurred in or aggravated by his military service, or disability that may be presumed to have been incurred in service, or disability that was proximately due to, the result of, or aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant statutes, regulations and case law, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements, though there is no downstream disability rating element for a cause-of-death claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


In cases involving a claim for Dependency and Indemnity Compensation (DIC), so including for service connection for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The duty to notify has been satisfied in this particular case by means of letters from the RO and AMC (on remand) to the appellant in May 2004, June 2004, and February 2010, which properly informed her of what evidence was required to substantiate her claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  That most recent February 2010 letter, which, as mentioned, was sent on remand, discussed the downstream elements of her claim, see Dingess, supra, as well as provided the information required by Hupp.  The AMC also readjudicated the claim in the December 2010 supplemental statement of the case (SSOC) after providing this additional and all required notice to the appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).


VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Here, on remand, a VA compensation examiner commented on the likelihood that a service-connected disability either caused or contributed substantially or materially to the Veteran's death.  And another examiner commented on the likelihood the Veteran's latter diagnosed schizophrenia developed as a result or consequence of his service-connected anxiety disorder.  Both examiners considered his pertinent medical and other history before offering their opinions and discussed the underlying rationale of their opinions, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  So, in remanding the claim, the Board already has obtained the necessary comment on this determinative issue of causation.

Further, the appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued any error or deficiency in proving her notice or assistance with her claim that is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  So no additional notice or assistance is required, and the Board may proceed to addressing the merits of the appellant's appeal.

II.  Service Connection for the Cause of the Veteran's Death

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain conditions, including cardiovascular-renal disease (arteriosclerosis, nephritis and organic heart disease), including the precursor hypertension, will be presumed to have been incurred in service if manifested to a compensable degree, i.e., meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

So to establish her entitlement to cause-of-death benefits, the appellant must somehow link the Veteran's death to his military service, such as by way of a service-connected disability.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).


The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Turning now to the relevant facts of this particular case.  The Veteran's certificate of death shows he died in March 2004 at the age of 54 from hemorrhagic shock and GI bleed; in addition, acute myocardial infarction and schizophrenia are listed as significant conditions contributing to his death but not resulting in the underlying cause.


The Veteran's service treatment records (STRs) make no reference to any of these conditions, either in the way of a relevant subjective complaint (e.g., symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  Nor is there indication of heart disease - certainly not to the required minimally compensable degree of at least 10-percent disabling, within one year of his separation from active duty in August 1972, so meaning by August 1973.  According to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, as an example, for arteriosclerotic heart disease (coronary artery disease), this minimally compensable 10 percent rating is warranted when a workload greater than 7 metabolic equivalents (multiples of resting oxygen uptake, i.e., METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  And there was no such indication within this prescribed one-year, post-service, time frame.

The Veteran's STRs show feet, psychiatric and lumbosacral spine impairments, but for which service connection was granted and compensated.  At the time of his death, service connection was in effect for anxiety reaction/major depression, rated 70-percent disabling, lumbosacral strain, rated as 20-percent disabling, bilateral pes planus, rated as 10-percent disabling, and postoperative left varicocele, rated as 0-percent disabling, so noncompensable.  The combined rating for these several service-connected disabilities was 80 percent, and a TDIU also had been established effectively since June 1996.

There is no post-service medical evidence suggesting that any of the diseases listed on the Veteran's certificate of death (hemorrhagic shock and GI bleed, acute myocardial infarction and schizophrenia) were in any way related to his military service.  Of particular relevance, an August 1972 VA examination report from the same month as when he was discharged from service makes no reference whatsoever to any of these ultimately terminal conditions.  In fact, the first medical evidence regarding any gastrointestinal problems was some 31 years later, in January 2003, when he was treated for a bleeding ulcer, with no relevant complaints or findings during those many intervening years.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board also sees that a voluntary gastric bypass procedure was performed in 1987, but even that was still some 15 years after his military service had ended and done for weight reduction.

The appellant-widow has presented two main arguments regarding what she believes was a relationship or correlation between the Veteran's death and his service-connected disabilities.  On the one hand, she believes his service-connected lumbosacral strain contributed to his death because the anti-inflammatory medications he was taking for this low back disability led or contributed to his ultimately fatal GI hemorrhaging.  She alternatively argues that his 
service-connected mental disorder (anxiety reaction/major depression) was either a principal or contributory cause of his death in that it prevented him from seeking the medical attention he needed when he began experiencing the symptoms associated with his ultimately fatal GI hemorrhaging.  Ancillary to this proposition, in attached statements to her January 2006 substantive appeal, on VA-Form 9, she added that the gastric bypass (listed on the death certificate) was necessary due to his morbid obesity, which resulted from his service-connected depression.  His depression, she added, led to a general impairment of health.  And the medications taken for his service-connected disabilities negatively affected his heart, which eventually led to a myocardial infarction, i.e., heart attack (which is also listed on the death certificate). 


So the appellant has posited a chain link of events for relating the Veteran's death to his military service.  In support of her theory of causation, she submitted several medical publications suggesting a correlation between various medications and GI symptoms.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  She also submitted copies of the Veteran's prescriptions, with receipts, for Daypro (a nonsteroidal anti-inflammatory drug (NSAID)) and Quetiapine Fumarate, as well as information suggesting that GI side effects may be associated with taking Daypro.  As well, she submitted a letter indicating the Veteran took Valium (a benzodiazepine) for 30 years, plus information indicating GI side effects also may be associated with benzodiazepines.

In still further support of her claim, the appellant also submitted a letter from a private physician, Dr. R.W., indicating the Veteran was primarily treated with 
anti-depressant and tranquilizing medication and that, because his generalized joint pain was not controlled by non-narcotic analgesics, he was prescribed Dilaudid in March 2002.

Significantly, however, three VA compensation examiners reviewed the claims file for the pertinent history and provided supporting rationale when concluding that a service-connected disability neither caused nor contributed substantially or materially to the Veteran's death.


In regards to the appellant's argument concerning the purported relationship between the medications (anti-inflammatories) the Veteran was taking to help alleviate the pain associated with his service-connected lumbosacral strain, an October 2005 opinion provided by a VA physician indicates that, upon reviewing the Veteran's medical records dating back to August 2003, there was no indication he had been prescribed any NSAIDs as might have caused GI symptoms and that, while it is apparent that he suffered back pain in association with his service-connected lumbosacral strain, there is no specific record as to what he was taking to address that pain.  This commenting VA physician further stated that, while NSAIDs can generally cause such GI symptoms, given the lack of record with respect to the Veteran's pain medications as well as other risk factors, it was less likely than not that this Veteran's use of such NSAIDs contributed to his death.

With regards to medical treatise evidence such as that the appellant has submitted, it must discuss generic relationships with a degree of certainty such that, under the facts of the specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).

Nevertheless, in light of the other evidence the appellant-widow also had submitted, the Board requested an additional medical opinion regarding the Veteran's 
anti-inflammatory medication and his GI symptoms.  In a December 2010 report, a VA physician, Dr. K.W., reviewed the Veteran's medical history - including the terminal hospitalization records.  She also noted that she had consulted with VA GI services - and specifically with the care provider that had treated the Veteran on March 1, 2004.  The GI consultant indicated she did not have any mention of NSAIDs or aspirin (ASA) use listed in the contemporaneous March 2004 clinical documentation.  Furthermore, Dr. K.W. added that past NSAIDs use would not have caused the bleed that led to the Veteran's death.  Still further, she noted that the gastric bypass would have put the Veteran at increased risk.  

In regards to the appellant's alternative argument concerning the purported relationship between the Veteran's service-connected psychiatric disorder and his death, at the time of his death he had established service connection for his anxiety reaction/major depression, but not for schizophrenia.  However, the appellant-widow contends the schizophrenia listed on his death certificate was his then current mental disorder because she had informed the recording physician that the Veteran's anxiety diagnosis had been changed to schizophrenia.  So she is essentially asserting that this notation on his death certificate was, in actuality, an intended reference to his service-connected mental disorder, originally diagnosed as anxiety, but subsequently diagnosed as schizophrenia.

Records show the RO granted service connection for the Veteran's anxiety in December 1973, so the year after his discharge from the military.  His treatment records show he had an extensive history of psychiatric evaluation and that, over time, he had received several mental disorder diagnoses, including both schizophrenia and generalized anxiety disorder.  And the record also shows there was disagreement as to the appropriate diagnosis for his mental disorder(s).  For example, a September 2004 letter from a private physician, Dr. R.W., provides that the Veteran suffered from significant anxiety and depression beginning in service and expressed disagreement with any diagnosis of schizophrenia.  Yet a November 2004 letter from a VA psychiatric nurse provides that, while the Veteran suffered from anxiety, he was being treated for schizoaffective disorder.  The March 2004 consultation report and death summary both indicate he had schizophrenia, but neither mentions any anxiety disorder.


According to 38 C.F.R. § 4.125(b), if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.

38 C.F.R. § 4.2 further acknowledges that different examiners, and different times, will not describe the same disability in the same language.  Features of the disability which must have persisted unchanged may be overlooked or a change for the better or worse may not be accurately appreciated or described.  It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present....  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.

Primarily with these considerations in mind, and to reconcile these various diagnoses of record, especially to determine whether the mental disorder for which the Veteran was service connected, anxiety, may have been subsequently diagnosed instead as schizophrenia, the Board remanded this case for another medical opinion.  In a September 2009 report, the designated VA physician concluded it was less likely than not the diagnosed schizophrenia was a progression of the service-connected anxiety/major depression disorders or that this diagnosis was a correction of an error in the prior 3 diagnoses (so not a new and separate condition).  In discussing the underlying rationale for this unfavorable opinion, this commenting psychologist noted that, according to an August 14, 2003 psychology consultation, a diagnosis of a psychotic condition was reported due to the fact that the Veteran appeared to be exaggerating and possibly fabricating his symptoms.

Although the appellant-widow no doubt sincerely believes in the viability of her claim, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA medical examiner's opinions are the most compelling and against the appellant-widow's claim since they are not just based on a review of the pertinent medical and other history but also are supported by sound rationale and consider the unique facts and circumstances of this specific case.  
See Nieves-Rodriguez, 22 Vet. App. at 298 (indicating the probative value of a medical nexus opinion is not determined solely by whether the commenting physician reviewed the claims file, rather, by the factually accurate, fully articulated, sound reasoning for the conclusion expressed).  Their suppositions are supported by the evidence of record.  For instance, one commenter even consulted the GI care provider who had treated the Veteran during the month of his death, so obtained information from someone that was privy to his treatment regimen, including the specific means and modalities.  And this person confirmed there was no evidence the Veteran was taking anti-inflammatories prior to his terminal GI bleed, although the appellant-widow steadfastly maintains he was.  

Furthermore, the record shows the Veteran was taking medications for a wide range and variety of physical and mental disabilities, and each with its own risk factors.  The commenting VA examiners did not believe any of the medication taken for his low back disability, in particular, precipitated or promoted his GI bleed.

Regarding her argument that the Veteran refused treatment, the medical records do not substantiate this allegation as they show, instead, the Veteran was never significantly non-compliant with his medication regime or otherwise resistant to treatment for his various disorders, including especially those that were service connected.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board equally retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against other evidence in the file to determine which evidence is more or most probative.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


So supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology of disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

But if, instead, the type of condition at issue is not one that is readily amenable to lay diagnosis or probative comment on etiology, there has to be medical evidence supporting the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

And, here, all of the conditions at issue are not the type that may be diagnosed or linked to service just by mere lay opinion.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  So medical evidence is needed to support the claim, and unfortunately, for the reasons and bases discussed, the most probative evidence in the file is against the claim, not supportive of it.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position.)


None of the medical evidence in the file suggests or indicates that, more likely than not, the disorders listed on the Veteran's certificate of death were related to his military service.  Moreover, none of the medical evidence in the file, with this required likelihood, attributes his death either principally or secondarily to his service-connected disabilities.  So there is not the required connection between his unfortunate death and military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, there is no reasonable doubt to resolve in her favor.  38 C.F.R. § 3.102.  The Board is sympathetic to her loss of her husband, but may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Accordingly, her appeal must be denied.


ORDER

The claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


